Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on January 10, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Number 10278810 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-12, 14-24, 27, 29-38, filed on September 7, 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Nakada et al. does not address accommodation and that Nakada et al. does not mention whether accommodation is an intended result. 
For clarity purposes, a new rejection is presented below, which clearly teaches an capsular interface with a filling medium as well as teaches lens accommodation with the ability to respond to the ciliary muscle action. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the delivery means" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Applicant refers to deployment means and delivery means, it is unclear what the applicant is intending to claim. For examination purposes, deployment and delivery means are being treated as the same limitation. 
Claims 10-11, are rejected as they depend from rejected claim 9. 

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 9 recited a “deployment mean” with a function, but does not recite a structure for the ‘deployment’ means. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 4-5, 9, 15, 23, and 29-32 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Horn et al. (US 4,888,012).

Referring to claim 1, Horn et al. discloses a physiologically adaptive intra-capsular optic(abstract) comprising: an injectable filling medium(col. 5lines 105); and a capsular interface (membranes, 16 and 18) configured and dimensioned to be received within the natural eye capsule(col. 3, lines 59-61), and to be filled with the injectable filling medium (col. 5 lines 1-5), wherein the capsular interface filled with the 
Referring to claim 4, Horn et al. discloses wherein the capsular interface is at least one of rolled or folded and inserted through a small incision in the eye and filled in situ by injecting the filling medium into said capsular interface (col.5 lines 50-51 and lines57-62).
Referring to claim 5, Horn et al. discloses wherein the injectable filling medium changes from a liquid state to a solid state(col. 5 lines 1-5 teaches the injecting materials are fluids or cures with a gel like elastomeric consistency).
Referring to claim 9, (see 112 rejection above) Horn et al. discloses, wherein the capsular interface further comprises a deployment means such that when the capsular interface is filled with the filling medium, the conduit for delivery is sealed, and the delivery means is detached from said capsular interface (Horn et al. discloses using tubing as well as a syringe or other injection device for introducing the injectable materials into the assembly (col. 5 lines 13-19), and that the opening can be covered after injection and to prevent leakage, col. 5 lines 8-12).
Referring to claim 15, Horn et al. discloses wherein at least one of the filling medium or the material of the capsular interface is selected to obtain a desired optical power (col. 6 lines 21-24).
Referring to claim 23, Horn et al. discloses wherein the shape of the optic is defined at least in part by the capsular interface, and the shape defined by the capsular interface at least in part defines the optical power of the optic (col. 4 lines 16-26 disclose the capsular interface made from an elastic material, the lens, 12, in operation is deformed to provide an increase in focusing power, col. 6, lines 44-48).
Referring to claim 29, Horn et al. discloses wherein the injectable filling medium is an in-situ polymerizing filling medium (the material is cured in the eye, col. 5 lines 1-6).
Referring to claim 30, Horn et al. discloses wherein the shape of the optic is defined by the capsular interface, and the shape defined by the capsular interface at least in part defines the optical power of the optic such that the optic has a predetermined optical power (col. 4 lines 16-26 disclose the capsular interface made from an elastic material, the lens, 12, in operation is deformed to provide an increase in focusing power, col. 6, lines 44-48).
Referring to claims 31-32, Horn et al. discloses a first optical power that can be determined from the injection material(col. 6 lines 21-26) and thus fully capable of providing for corrected distance or near vision. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 6-7, 14 and 18-19 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Horn et al., alone.

Referring to claims 6-7 and 14, Horn et al. lacks a detailed description of wherein the said solid state is structured and biphasic comprised of between 50 and 95% liquid and a solid distributed state, wherein anterior and posterior inner walls of said capsular interface are bonded at least partially to the bi-phasic filling medium and wherein said liquid fraction is selected to obtain a desired optical power. 
Horn et al. discloses adjusting the volume can determine the desired focusing power (col. 6 lines 21-24). 
Therefore it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Horn et al. to have the solid state be structured and biphasic comprised of between 50 and 95% liquid and a solid distributed state, wherein anterior and posterior inner walls of said capsular interface are bonded at least partially to the bi-phasic filling medium and wherein said liquid fraction is selected to obtain a desired optical power in order to adjust the power of the lens to correct the patients vision.
Referring to claims 18-19, Horn et al. lacks a detailed description of wherein the capsular interface is filled to obtain an aspect ratio less than 0.6 wherein the capsular interface when filled has dimension of approximately 4 mm anteroposteriorly and 9 mm equatorially. 
Horn et al. discloses that the volume of the injection material can vary (col. 6 lines, 21-22), and the dimensions of the lens varies depending on the tension applied to the lens (col. 4, lines 61-68)
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the aspect ratio and have the dimensions of approximately 4mm anteroposteriorly and 9 mm equatorially as it would only require routine skill in the art to fill the capsular bag to reflect the dimensions in order to provide a lens that will provide the needed power to correct the patients vision.

Claim 8 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Horn et al., in view of Hill et al. (US 5,674,942) in view of Falcetta (DE 2,518,904, translation included).

Referring to claim 8, as applied to claim 7 above, Horn et al. lacks a detailed description of wherein the filling medium is a silico-urethane prepolymer comprised of a block polymer containing at least one silicon containing block and at least one ethylene oxide containing block.
Hill et al. (col. 2 paragraph at line 36) discloses materials in the same field of endeavor that is flowable and injected into the lens capsule for curing(col. 1 lines 1-21) that includes a silico-urethane prepolymer comprised of a block polymer containing at least one silicon containing block and at least one ethylene oxide containing block (Falcetta et al. paragraphs 17, 22, 94 and 99 of translation) (paragraph of col. 2 lines 36 of Hill et al. references Falcetta et al. (reference/translation included).
It would have been obvious to a person of ordinary skill in the art to modify the filing material of Horn et al. to include the silico-urethane prepolymer as taught in Hill et al. (and Falcetta et al.) as an alternative a material to use as a flowable/filling material for providing a polymer for use in the eye that corrects for vision. 

Claims 10-11 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Horn et al. as applied to claim 9 above, and further in view of Nakada et al. (US 5,035,710).

Referring to claims 10-11, Horn et al. discloses tubes and cannulae that fluidically connect to the syringe for injection of the fluid into the implant (col. 5 lines 13-19).
Horn et al. lacks a detailed description of wherein the deployment means includes a catheter, and the interior volume of the capsular interface is fluidically connected to said catheter and wherein the capsular interface includes a valve for sealing the conduit for delivery.
Nakada et al. teaches a capsular interface with injectable materials in the same field of endeavor with a deployment means that includes a catheter and the interior volume of the capsular interface is fluidically connected to said catheter (col. 4, lines 1-6) and wherein the capsular interface includes a valve for sealing the conduit for delivery (Col. 11, lines 66-68) for the purpose of providing the capsular interface with the injection fluid.  
It would have been obvious to a person of ordinary skill in the art to modify he delivery means of Horn et al. to include the catheter and valve for sealing the conduit as taught in Nakada et al. as an alternative means to deliver the injection material into the capsular interface. 

Claims 12 and 24 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Horn et al. in view of O’Donnell (US 5,725,575).

Referring to claim 12, Horn et al. lacks a detailed description of the filling medium comprising a three-dimensional polymeric network to provide internal structure to the capsular interface. 
O'Donnell discloses a layer with upright columns for the purpose of adjusting the refractive power of the lens (col. 5 lines 31-44). 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to further modify the filling medium of Horn et al. to have a three-dimensional polymeric network to provide internal structure to the capsular interface as taught in O'Donnell in order to provide movement of the layers to modify vision correction.
Referring to claim 24, Horn et al. lacks a detailed description of the capsular interface including multiple layers that in part define the optical power of the optic.
O'Donnell discloses multiple layers (the outer layer and at least the center layer) that can be made of the same or different materials for the purpose of providing optical vision correction to the patient (col. 3 lines 32-67). Regions of the layers can be altered in order to change the power of the lens. 
Therefore it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the optic of Horn et al. as taught in O'Donnell for the purpose of altering the power provided by the lens.


Claim 20 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Horn et al. in view of Sarfarazi (US 2007/0213816).

Referring to claim 20, Horn et al. lacks a detailed description of wherein the capsular interface is scalloped on the equatorial periphery. 
Sarfarazi discloses a capsular interface that is scalloped on the equatorial periphery for the purpose of selectively reduce fluid flow volume (Fig. 3). 
Therefore it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the capsular interface of Horn et al. as taught in Sarfarazi in order to selectively reduce fluid flow volume.

Claim 21 and 33-35 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Horn et al. in view of Liao (US 2010/0211170).

Referring to claims 21 and 33-35 Horn et al. lacks a detailed description of the capsular interface being coated with a medicament, lubricous material, a material designed to mitigate irritation of the capsule or a material designed to reduce posterior opacification. 
Liao disclose an intraocular lens system that can be coated with a medicament (heparin, paragraph 159), as well as coatings to improve biocompatibility and increase lubricity (paragraph 159) for the purpose of improving biocompatibility of the lens system in the eye and prevent inflammatory cell attachment. 
Therefore it would have been obvious to a person ordinary skill in art at the time of the invention to modify the capsular interface of Horn et al. to include a coating as taught in Liao in order to increase biocompatibility of the lens system with contacting the capsular bag and preventing inflammatory cell attachment.

Claims 22, 36 and 38 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Horn et al. in view of Gwon et al. (US 2007/0219633).

Referring to claims 22 and 38, Horn et al. discloses a filling medium but lacks a detailed description of the filling medium comprises hyaluronic acid and wherein at least part of the filling medium contains a medication and the capsular interface is selectively permeable to the medication.
 Gwon et al. teaches an injectable lens material that includes hyaluronic acid for the purpose of enhancing lens regeneration by restoring lens capsule integrity(paragraph 24)  that can include therapeutic agents for the purpose of improving lens cell proliferation and differentiation (paragraph 66). 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the filling medium of Horn et al. to comprise a therapeutic agent so that the capsular interface can disperse it in order to improve lens cell proliferation and differentiation.
Referring to claim 36, Horn et al. disclose a filling medium. 
Horn et al. lacks a detailed description of wherein the filling medium includes a material designed to reduce the intensity of ultra-violet light transmission. 
Gwon et al. teaches a filling medium in the same field of endeavor that can comprise an UV absorbing compound or other conventional additives (paragraph 64) for the purpose of regulating unwanted UV light transmission. 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the filling medium of Horn et al. to comprise a UV compound in order regulate unwanted UV light transmission.

Claim 27 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Horn et al. in view of Peyman (US 2005/0113911).

Referring to claim 27, Horn et al. discloses a capsular interface (membranes 16 and 18) but lacks a detailed description of wherein a portion of the capsular interface within the field of view is less elastic than a portion of the capsular interface outside of the field of view.
Peyman discloses a capsular interface in the same filed of endeavor wherein a portion of the capsular interface within the field of view is less elastic than a portion of the capsular interface outside of the field of view(paragraph 42 discloses that the central portion can be selectively polymerized, causing it to swell. If the center portion is polymerized, it would be less elastic than the region outside of the field of view) for the purpose of altering the optical power of the lens. 
It would have been obvious to a person of ordinary skill in the art to modify the capsular interface of the Horn et al. to have a portion of the capsular interface within the field of view is less elastic than a portion of the capsular interface outside the field of view as taught in Peyman in order to adjust the optical powers of the lens. 


Claim 37 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Horn et al. in view of Ravi (US 2007/0269488).

Referring to claims 37, Horn et al. discloses various filling mediums including gels (col. 5 lines 1-5), but lacks a detailed description of the filling medium being a hydrogel. 
Ravi discloses a hydrogel injectable material that comprises nanomaterials (paragraph 20) for the purpose of providing an in situ forming gels that will provide vision correction to the patient and allow for controlling of the refractive index of the lens. 
Therefore it would have been obvious to a person of ordinary sill in the art at the time of the invention to modify the filling medium of Horn et al. to be a hydrogel as taught in Ravi in order to provide a filling medium that is elastic and able to provide vision correction to the patient.
It would only require routine skill in the art to substitute one gel for another, as hydrogels are well known in the IOL art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448. The examiner can normally be reached MONDAY-FRIDAY.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY P SHIPMON/Examiner, Art Unit 3774                                                                                                                                                                                                        /Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774